DETAILED ACTION
	Receipt of Applicant’s Amendment, filed October 6, 2022 is acknowledged.  
Claims 1, 10, and 19 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of parent application 16/372970 is acknowledged.
 The disclosure of the invention in the parent application (16/372970) is not sufficient to comply with the requirements of 35 U.S.C. 112(a) for all claims.  Specifically, no support was identified in the parent application for limitations in claims 1, 7-9, 10, 16-18, and 20.  As such, these claims, including all dependent claims, have been afforded the priority date of May 8, 2019, the filing date of the instant application.
Claim limitations unsupported in parent application are:
Claims 1, 10, and 19: …using filtering operations and grouping operations on the dataset, identifying a subset of the process parameters indicative of control data for controlling the subject industrial process, said using filtering operations and grouping operations including: 
(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance, among the initial process parameters, in describing variability of the operational data, wherein importance of each initial process parameter in describing the variability is a function of: (i) value of contribution of each initial process parameter to behavior of the operational data and (ii) contribution of each initial process parameter to each principal component of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data; 
(ii) grouping into one or more clusters the process parameters of the filtered dataset based on closeness of linear correlation among the process parameters of the filtered dataset, wherein each cluster includes grouped process parameters with close linear correlation; and 
(iii) for each cluster resulting from the grouping, extracting process parameters, from the grouped process parameters of the cluster, based on any one or combination of (a) a priority rating, (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters, (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the extracting stores an individual indication of each process parameter extracted and the process parameters extracted are identified subsets of the process parameters; and 
automatically applying the identified subset of the process parameters controlling the subject industrial process.

Claims 7 and 16: wherein the extracting is based proportionally on at least one of (a) relative hyper-volumes of the clusters, (b) relative numbers of the grouped process parameters of the clusters, and (c) a uniform distribution between a plurality of the clusters.  

Claims 8 and 17: wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.  

Claims 9 and 18: wherein at least one of: the priority rating is based on information indicative of subject matter expertise, the information comprising at least one of (a) metadata and (b) embedded information; the priority rating is determined based on domain knowledge; the measure of correlation is a measure of linear correlation of the remaining process parameters within the projected space; and the measure of linear correlation of the grouped process parameters within the projected space increases as proximity between the remaining process parameters increases, and the measure of collinearity decreases as the grouped process parameters approach one or more edges of a cluster of the one or more clusters.

Claim 20: wherein the instructions cause the computer to: … (ii) extract process parameters based proportionally on at least one of (a) relative hyper-volumes of the clusters, (b) relative numbers of the grouped process parameters of the clusters, and (c) a uniform distribution between a plurality of the clusters; and  - 21 - 2962347.v3Docket No. 1086.2073-000 (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
With regard to claims 1, 10, and 19, claim 1 recites:
(i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance, among the initial process parameters, in describing to variability of operational data, wherein importance of each initial process parameter in describing the variability is a function of: (i) value of contribution of each initial process parameter to behavior of the operational data and (ii) contribution of each initial process parameter to each principal component of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data;”

	The meaning of this claim is unclear.  The claim language does not appear to be grammatically correct, and the meaning of the language is unclear.  The presence of the comma’s and the effect they have on the meaning of the claim is unclear.  What is “among the initial process parameters”?  Is the claim stating that the filtering is done on the initial process parameters?  If this is the case, it is unclear why the langue is present, as the claim already requires such.  What is “in describing to variability of operational data”?  Is this referring to the initial process parameters, the filtering, or the function of relative importance?  If the claim is intended to mean that the importance of each initial process parameter describes the variability, it is unclear why the limitations are present, as the claim recites this explicitly.  This appears to be a duplication of claim limitations.  The claims refers to variability of operational data, yet no such claim element has been defined.  For examination purposes this claim limitation has been construed to mean -- that filters the initial process parameters as a function of relative importance, wherein importance of each initial process parameter in describing a variability is a function of:…--.  Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.  

	With regard to claims 1, 10, and 19, claim 1 recites “…(i) value of contribution of each initial process parameter to behavior of the operational data and (ii) contribution of each initial process parameter to each principal component of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data;”
	This claim limitation lacks antecedent basis.  The similarity between the “value of contribution” and “contribution” raises the question of if applicant is attempting to define a new element or referring to an existing element.  The lack of keywords such as “a”, “said”, or “the” further confuses the issue.  The claim has not previously defined a behavior or principal component.  For examination purposes this claim limitation has been construed to mean -- …(i) a first value representing a first contribution of each initial process parameter to a behavior of the operational data and (ii) a second value representing a second contribution of each initial process parameter to a principal component of the operational data, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data--.  Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 1, 10, and 19, claim 1 recites:
“using filtering operations and grouping operations on the dataset… said using filtering operations and grouping operations including: (i) applying a filter to the dataset, that filters the initial process parameters as a function of relative importance…, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data;”

The above claim limitation appears to contain antecedent basis issues.  The claim appears to use distinct claim labels to refer to the same claim element.  The terms “filtering operations”, “a filter”, “that filters” are all distinct teams, suggesting that they refer to distinct elements.  Yet the similarity of the terms suggests that they my be referring to the same element.  One of ordinary skill may reasonably interpret the claims such that each claim limitation is identified as referring to the same element, or that each claim limitation is referring to a distinct element, or some combination therein.  It is suggested that the claims be amended to use the same claim label when referring to the same claim element to make it explicitly clear when the claim is referencing to an existing element or defining a new element.  Furthermore, the presence of the term “that” confuses the meaning of the claim as it is unclear what is being referenced.  Is the “that” referring to the filtering operations, or to the applying of the filter.  Are the filtering operations and the applying of the filter the same element or two distinct filtering steps.  The claims are unclear.  For examination purposes this claim limitation has been construed to mean: --using filtering operations and grouping operations on the dataset… said filtering operations including: (i) applying a filter to the dataset, filtering the initial process parameters as a function of relative importance…, the filtering resulting in a filtered dataset having process parameters above a threshold of importance to the behavior of the operational data--.  Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are objected to based upon the same rational.

With regard to claims 1, 10, and 19 claim 1 recites “said using filtering operations and grouping operations include: (i) applying a filter to the dataset… (ii) grouping into one or more clusters the process parameters of the filtered dataset… (iii) for each cluster resulting from the grouping, extracting process parameters…”.
The structure of the claim is confusing and unclear.  The claim recites that filtering operations include grouping and extracting steps, and that grouping operations include filtering and extracting.  It is suggested that the structure of the claims be amended to clarify what function is part of what operation.  Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are objected to based upon the same rational.  For examination purposes this claim limitation has been construed to mean:
--using filtering operations and grouping operations on the dataset, identifying a subset of the process parameters indicative of control data for controlling the subject industrial process;
said filtering operations applying a filter to the dataset…; 
said grouping operations grouping into one or more clusters the process parameters of the filtered dataset… ;
for each cluster resulting from the grouping, extracting process parameters…--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara [EP3166057].

With regard to claim 1 Ohara teaches A computer implemented method of industrial process control (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), comprising: 
	receiving in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters (Ohara, ¶38 “reads the operating data 181 of the plant 60 out of the storage 160”) representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), identifying a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please note that this claim limitation appears to be an intended use of the control data.  What the control data is used for does not invoke a functional limitation on the claimed device.), said using filtering operations and grouping operations including: 
	(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”)  as a function of relative importance, among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”), in describing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters), wherein importance of each initial process parameter in describing the variability is a function as all of the widely varied parameters are filter based on the calculated Mahalanobis distance, which is then use in the other formula to measure the behavior and contribution of each parameter (Ohara, ¶39 “the outlier remover 131 calculates a probability density function P, based on the formula 2 described blow, by using the Mahalanobis distance D”; ¶40 “the x-square distribution created by the outlier remover 131… removes the data (outliers) exceeding the threshold value TH0 from the operating data 181.  Thereafter, the outlier remover 131 stores, … the operating data 181 from which the outliers have been removed”; See Formula 1 through Formula 4) of: (i) value of contribution of each initial process parameter to behavior of the operational data (Ohara, ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”) and (ii) contribution of each initial process parameter  as the variables (Ohara, ¶46 “a first principal component axis AX in the example shown in FIG. 8, three axes corresponding to three variables x1, to x3 are shown in order to understand easily”) to each principal component (Ohara, ¶48, “The principal component list generator 133 calculates a principal component C’N (C’1, C’2, …, C’n) which satisfactorily explains the operating data by applying the Principal Component Analysis (PCA) to the normalized data Xdata.”) of the operational data as the operating data (Id), the filtering resulting in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to the behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”; ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the extracting stores an individual indication of each process parameter extracted as obtaining the piecewise linear approximate formula and storing said data within the plant model (Ohara, ¶69 “The model creator 140 stores, into the storage 160, the generated piecewise linear approximate formula as plant model information 192”; Figure 12, see the values for the variables) and the process parameters extracted are the identified subset of the process parameters as the generated model stored in the input/output sheet (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically applying the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

With regard to claims 2 and 11 Ohara further teaches wherein the industrial process includes at least one of an optimized operational planning process (Ohara, ¶73 “The operational plan information generator 170 executes the optimization calculation, and generates operational plan information”), a scheduling process (Ohara, ¶73 “generates operational plan information including time series trend of input/output amount of equipment”), a simulated chemical plant process, and an actual chemical plant process (Ohara, ¶15 “The plant includes an industrial plant such as a chemical industrial plant”).

With regard to claims 3 and 12 Ohara further teaches wherein the operational data includes at least one of operating plan data as the operational plan information (Ohara, ¶73 “The operational plan information generator 170 executes the optimization calculation, and generates operational plan information including time series trend of input/output amount of equipment”) and scheduling data as time series trend (Id).

With regard to claims 4 and 13 Ohara further teaches wherein the initial process parameters include at least one of a primal variable as operating data (Ohara, ¶80 “each variable calculated based on the characteristics formula and the operating data”) and a dual variable as the calculated variables (Id).

With regard to claims 5 and 14 Ohara further teaches wherein the initial process parameters include at least one of a process variable (Ohara, ¶42 “variable 1 (for example, fuel amount) of the operating data 181… variable 2 (for example, power generation amount) of the operating data 181”) and a process constraint (Figure 5, see “Constraints”).

With regard to claims 6 and 15 Ohara further teaches constructing a principal component analysis (PCA) model (Ohara, ¶45 “The principal component list generator 133 extracts a principal component based on the clustering information”) that reduces dimensionality of the operational data of the dataset (This claim limitation appears to recite an intended use of the principal component analysis model.  The function of reducing dimensionality of the operational data of the dataset appears to be an expected result of constructing a principal component analysis (PCA) model (Paragraph [00285] of the specification).  Any system which performs PCA modeling appears to be capable of achieving this limitation).

With regard to claims 7 and 16 Ohara further teaches wherein the extracting is based proportionally on at least one of (Please note that only one of the following limitations are required by the claimed device) 
(a) relative hyper-volumes of the clusters, 
(b) relative numbers of the grouped process parameters of the clusters as normalizing the data (Ohara, ¶61 “the characteristic formula calculator 136 converts the calculated characteristic formula into a characteristic formula returned to real quantity before normalizing by using an average value m and a standard deviation s of the operating data”), and 
(c) a uniform distribution between a plurality of the clusters.

With regard to claims 9 and 18 Ohara further teaches wherein at least one (Please note that only one of the following limitations are required by the claimed device) of: 
	the priority rating is based on information indicative of subject matter expertise (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), the information comprising at least one of (Please note that only one of the limitations (a) or (b) are required to satisfy the claim limitations) (a) metadata as the error value (Id) and (b) embedded information as the threshold value (Id); 
	the priority rating is determined (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”) based on domain knowledge as the estimated value and actual measurement values (Id); 
	the measure of collinearity is a measure of linear correlation of the grouped process parameters within a projected space (Ohara, Fig 12; ¶67 “generates a piecewise linear approximate formula by unifying two or more characteristic formulas”); and 
	the measure of linear correlation of the grouped process parameters within the projected space (Ohara, Fig 12; ¶67 “generates a piecewise linear approximate formula by unifying two or more characteristic formulas”) increases as proximity between the remaining process parameters increases as generating a linear approximation for each cluster (Ohara, ¶69 “the model creator 140 unifies the characteristic formulas of the clusters C1 to C5, and generates a piecewise linear approximate formula”; Figure 12), and the measure of collinearity decreases as the grouped process parameters approach one or more edges of a cluster of the one or more clusters as the differentiation between the lines generated for each specific cluster as seen in the figure (Fig 12, see C1-C5 are separate and distinct lines for each cluster).

With regard to claim 10 Ohara teaches A computer system for industrial process control (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50), the system comprising: 
a processor (Ohara, ¶25 “a processor”) operatively coupled to a data storage system (Ohara, ¶25 “implemented by a processor, such as a CPU (Central Processing Unit), executing a program stored in the storage 160”), the processor configured to:
	receive in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	identify, using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process(Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please note that this claim limitation appears to be an intended use of the control data.  What the control data is used for does not invoke a functional limitation on the claimed device.), said using filtering operations and grouping operations including: 
	(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”) as a function of relative importance, among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”), in describing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters), wherein importance of each initial process parameter in describing the variability is a function as all of the widely varied parameters are filter based on the calculated Mahalanobis distance, which is then use in the other formula to measure the behavior and contribution of each parameter (Ohara, ¶39 “the outlier remover 131 calculates a probability density function P, based on the formula 2 described blow, by using the Mahalanobis distance D”; ¶40 “the x-square distribution created by the outlier remover 131… removes the data (outliers) exceeding the threshold value TH0 from the operating data 181.  Thereafter, the outlier remover 131 stores, … the operating data 181 from which the outliers have been removed”; See Formula 1 through Formula 4) of: (i) value of contribution of each initial process parameter to behavior of the operational data (Ohara, ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”) and (ii) contribution of each initial process parameter  as the variables (Ohara, ¶46 “a first principal component axis AX in the example shown in FIG. 8, three axes corresponding to three variables x1, to x3 are shown in order to understand easily”) to each principal component (Ohara, ¶48, “The principal component list generator 133 calculates a principal component C’N (C’1, C’2, …, C’n) which satisfactorily explains the operating data by applying the Principal Component Analysis (PCA) to the normalized data Xdata.”) of the operational data as the operating data (Id), the filtering resulting in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to the behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”; ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the extracting stores an individual indication of each process parameter extracted as obtaining the piecewise linear approximate formula and storing said data within the plant model (Ohara, ¶69 “The model creator 140 stores, into the storage 160, the generated piecewise linear approximate formula as plant model information 192”; Figure 12, see the values for the variables) and the process parameters extracted are the identified subset of the process parameters as the generated model stored in the input/output sheet (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically apply the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

With regard to claim 19 Ohara teaches A non-transitory computer-readable data storage medium comprising instructions causing a computer (Ohara, ¶25 “implemented by a processor, such as a CPU (Central Processing Unit), executing a program stored in the storage 160”) to:
	receive in computer memory (Ohara, ¶27 “The storage 160 is a memory”) a dataset (Ohara, ¶38 “operating data 181) including initial process parameters representing operational data as the state of the plant (Ohara, ¶15 “a system which monitors a control of the plant 60 and a state of the plant 60”) of a subject industrial process (Ohara, ¶15 “the plant 60 includes an industrial plant such as a chemical industrial plant”); 
	identify, using filtering operations (Ohara, ¶15 “The outlier remover 131”) and grouping operations (Ohara, ¶41 “The cluster analyzer 132) on the dataset (Ohara, ¶38 “operating data”), a subset of the process parameters (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) indicative of control data for controlling the subject industrial process (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please note that this claim limitation appears to be an intended use of the control data.  What the control data is used for does not invoke a functional limitation on the claimed device.), said using filtering operations and grouping operations including: 
(i) applying a filter (Ohara, ¶15 “removes outliers from the operating data 181 by using Mahalanobis distance”) to the dataset as operating data 181 (Id), that filters the initial process parameters (Ohara, ¶38 “The outlier remover 131 reads the operating data 181 of the plant 60 out of the storage 160”) as a function of relative importance, among the initial process parameters (Ohara, ¶38 “The outlier remover 131 converts multivariate operating data X into the Mahalanobis distance D”), in describing to variability of operational data (Ohara, ¶15 “monitors a control of the plant 60 and a state of the plant 60”; Figure 1, see 50; Please see 112(b) rejection above, this claim limitation has been understood to be further defining the initial process parameters), wherein importance of each initial process parameter in describing the variability is a function as all of the widely varied parameters are filter based on the calculated Mahalanobis distance, which is then use in the other formula to measure the behavior and contribution of each parameter (Ohara, ¶39 “the outlier remover 131 calculates a probability density function P, based on the formula 2 described blow, by using the Mahalanobis distance D”; ¶40 “the x-square distribution created by the outlier remover 131… removes the data (outliers) exceeding the threshold value TH0 from the operating data 181.  Thereafter, the outlier remover 131 stores, … the operating data 181 from which the outliers have been removed”; See Formula 1 through Formula 4) of: (i) value of contribution of each initial process parameter to behavior of the operational data (Ohara, ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”) and (ii) contribution of each initial process parameter  as the variables (Ohara, ¶46 “a first principal component axis AX in the example shown in FIG. 8, three axes corresponding to three variables x1, to x3 are shown in order to understand easily”) to each principal component (Ohara, ¶48, “The principal component list generator 133 calculates a principal component C’N (C’1, C’2, …, C’n) which satisfactorily explains the operating data by applying the Principal Component Analysis (PCA) to the normalized data Xdata.”) of the operational data as the operating data (Id), the filtering resulting in a filtered dataset having process parameters above a threshold of importance (Ohara, ¶40 “The outlier remover 131 calculates, as a threshold TH0… The outlier remover 131 checks the Mahalanobis distance of all the data, and removes the data (outliers) exceeding the threshold value TH from the operating data 181”) to the behavior of the operational data as the abnormal data not important to an accurate model (Ohara, ¶37 “if many outliers (or abnormal values) caused by a failure of a measurement device are included in the operating data 181, it is difficult to create the accurate model.  For this reason, the outlier remover 131 removes outliers from the operating data 181 beforehand”; ¶49 “The contribution rate CR is a value representing how much the principal component explains the operating data 181”); 
	(ii) grouping into one or more clusters (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number") the process parameters of the filtered dataset (Ohara, ¶40 “the outlier remover 131 stores, into the storage 160, the operating data 181 from which the outliers have been removed”) based on closeness of linear correlation among the process parameters of the filtered dataset (Ohara, ¶60 “these formulas include a correlation formula between variables”; ¶61 “if an error (model error) between an estimate value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 …”’ ¶63 “if the model error is greater than the second threshold TH2, the operation characteristics analyzer 130 increases an area division number of the operating data 181 divided by the cluster analyzer 132 from r to r+1, and the operation characteristics analyzer 130 calculates characteristic formula again.  The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased” emphasis added), wherein each cluster as the operating data divided by the cluster analyzer (Id) includes grouped process parameters (Id “The cluster analyzer 132 increases the area division number of the operating data 181 so that the model error can be decreased”) with close linear correlation (Id “these formulas include a correlation formula between variables”); and 
	(iii) for each cluster resulting from the grouping (Ohara, ¶41 “The cluster analyzer 132”; ¶43 “The cluster analyzer 132 divides the operating data 181 until one cluster is classified in one area”; ¶43 "The cluster analyzer 312 ends clustering when the division number reaches a maximum division number"), extracting process parameters, from the grouped process parameters of the cluster, (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”) based on any one or combination of (Please note that only one of (a), (b), (c), or (d) is required to satisfy the claim requirements) (a) a priority rating as determining the output calculated character sits based on the error value (Ohara, ¶62 “If an error (model error) between an estimated value (model value) of the operating data calculated based on the characteristic formula and an actual measurement value of the operating data 181 is less than or equal to the second threshold value TH2 (for example, 1%) the operation characteristics analyzer 130 outputs the calculated characteristic formula to the characteristic analysis sheet 184”), (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters (Ohara, ¶60 “these formulas include a correlation formula between variables”), (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly, wherein the extracting stores an individual indication of each process parameter extracted as obtaining the piecewise linear approximate formula and storing said data within the plant model (Ohara, ¶69 “The model creator 140 stores, into the storage 160, the generated piecewise linear approximate formula as plant model information 192”; Figure 12, see the values for the variables) and the process parameters extracted are the identified subset of the process parameters as the generated model stored in the input/output sheet (Ohara, ¶70 “The model creator 140 generates the input/output sheet 191 which is used for setting parameters and outputting an optimal solution”); and 
	automatically applying the identified subset of the process parameters controlling the subject industrial process (Ohara, ¶73 “The operation plan information generator 170 transmits, to the plant information system 20, the generated operation plan information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Gottfries [WO 00/33218].

	With regard to claims 8 and 17, Ohara teaches all the limitations of parent claims 1 and 10 as discussed above.  Ohara does not explicitly teach wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.  Gottfries teaches an alternative filtering technique using a hypervolume.  
Gottfries teaches wherein the applying a filter to the dataset includes filtering the dataset based on a hypervolume (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”) constructed around an origin of a projected space (Gottfries, Page 10, lines 14 “selecting a set of variables defining said N-dimensional space”) associated with the dataset as the list of core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”; Page 10 lines 16 “selecting a representative set of core objects within said target volume”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have replaced the filtering taught by Ohara with the filtering techniques taught by Gottfries as it yields the predictable results of removing the outlying data values (Gottfries, Page 10, lines 10-20) within chemical fields (Gottfries, Page 8, lines 19-20).  
	Within the proposed combination the filter taught by Gottfries addresses the requirements for the filtering set forth in the parent claims.  Gottfries teaches applying a filter to the dataset as the list of satellite and core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”)  that filters as a function of relative importance among the process parameters (Gottfries, Page 17, line 7 “filtering properties” see list of parameters on page 16 line 6-31) and that results in a filtered dataset as the best satellite and core objects (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”) having process parameters of threshold importance (Gottfries, Page 17 line 7-10 “Filtering property limits (i.e. maximum and minimum variable values”).

With regard to claim 20 Ohara further teaches wherein the instructions cause the computer to: 
(i) construct a principal component analysis (PCA) model (Ohara, ¶45 “The principal component list generator 133 extracts a principal component based on the clustering information”) that reduces dimensionality of the operational data of the dataset (This claim limitation appears to recite an intended use of the principal component analysis model.  The function of reducing dimensionality of the operational data of the dataset appears to be an expected result of constructing a principal component analysis (PCA) model (Paragraph [00285] of the specification).  Any system which performs PCA modeling appears to be capable of achieving this limitation); 
(ii) extract process parameters based proportionally on at least one of (Please note that only one of (a), (b), or (c) are required by the claimed device)
…(b) relative numbers of the grouped process parameters of the grouped clusters as normalizing the data (Ohara, ¶61 “the characteristic formula calculator 136 converts the calculated characteristic formula into a characteristic formula returned to real quantity before normalizing by using an average value m and a standard deviation s of the operating data”), and 
(c) a uniform distribution between a plurality of the grouped clusters; and  …- 21 - 2962347.v3Docket No. 1086.2073-000 
Ohara does not explicitly teach (ii) extract process parameters based proportionally on … (a) relative hyper-volumes of the grouped clusters… (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume constructed around an origin of a projected space associated with the dataset.
Gottfries teaches (ii) extract process parameters based proportionally on …(a) relative hyper-volumes of the grouped clusters (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”)… (iii) apply a filter to the dataset by filtering the dataset based on a hypervolume (Gottfries, Page 10, lines 12 “a target hyper-volume into which target objects are to be mapped”) constructed around an origin of a projected space (Gottfries, Page 10, lines 14 “selecting a set of variables defining said N-dimensional space”) associated with the dataset as the list of core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”; Page 10 lines 16 “selecting a representative set of core objects within said target volume”).
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have replaced the filtering taught by Ohara with the filtering techniques taught by Gottfries as it yields the predictable results of removing the outlying data values (Gottfries, Page 10, lines 10-20) within chemical fields (Gottfries, Page 8, lines 19-20).  
Within the proposed combination the filter taught by Gottfries addresses the requirements for the filtering set forth in the parent claims.  Gottfries teaches applying a filter to the dataset as the list of satellite and core objects being filtered (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”)  that filters as a function of relative importance among the process parameters (Gottfries, Page 17, line 7 “filtering properties” see list of parameters on page 16 line 6-31) and that results in a filtered dataset as the best satellite and core objects (Gottfries, Page 15 line 31-Page 16 line 1 “one can generate a set of filtering properties and a list of satellite and core objects that best describe that property space”) having process parameters of threshold importance (Gottfries, Page 17 line 7-10 “Filtering property limits (i.e. maximum and minimum variable values”).

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.

Support for the claim limitation “wherein importance of each initial process parameter in describing the variability” was identified in Paragraph [0010] of the specification.
Support for the claim limitation “(i) value of contribution of each initial process parameters to behavior of the operational data” has been identified in Paragraph [0033] of the specification which discloses calculating a hyper-volume as part of the Principal Component Analysis.
Support for the claim limitation “(ii) contribution of each initial process parameters to each principal component of the operational data” has been identified in Paragraph [0032] and [0033] which recite “The magnitudes of each of those values [x-axis and y-axis] represents the contribution of that variable to each principal component”.

With regard to claim 1, applicant argues that Ohara does not teach that the correlation is a linear correlation.  
In response to the preceding argument Linear correlation is defined as a measure of dependency between two random variables.  This is a fact known in the field of art.  Ohara explicitly states that the system generates the correlation formula between variables (¶60).  Ohara teaches the correlation being generated between the characteristic formula and the actual measurement value.  Two explicitly defined variables.  As such, one of ordinary skill in the art would recognize the correlation generated by Ohara as a linear correlation.  Furthermore, Applicant acknowledges that Ohara “generates a linear formula connecting the clusters as shown in Ohara FIG. 12” (Remarks, Page 11 last sentence in the second to last paragraph).  It is unclear how applicant can argue that Ohara does not anticipate a Linear correlation while explicitly understanding that Ohara teaches a linear formula connecting elements.  A linear formula connecting elements is a linear correlation.
Based on the above rational the applied rejection is maintained.	

With regard to claim 1, applicant argues that Ohara does not extract the parameters.
In response to the preceding argument, Ohara explicitly teaches where the generated piecewise linear approximate formula are obtained and “Stored” as “plant model information”.  The obtainment of data to be stored in the specifically recited model is a form of data extraction.  The claim language does not detail how the extraction is performed.  One of ordinary skill in the art would read the term “extracting” to include any method of obtaining the data element.  One of ordinary skill in the art would recognize that the data elements must be extracted (i.e. obtained) from the formula in order for the device to store said data elements.  Applicant states that Ohara teaches generating the input/output sheet ‘using general spreadsheet software’, and argues that Ohara is silent said sheets being generated by extracting the parameters.  The question is raised as to the intended scope of the term ‘extracted’ that causes applicant to see a distinction.  The claims do not define or detail how the extracting is performed, and one of ordinary skill in the art would recognize any form of obtaining data to generate the input/output sheet as ‘extracting’ the data from the place it is obtained from.

The remaining arguments are based on the newly added subject matter and are addressed in the rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156